Appeal by defendant from two judgments of the County Court, Nassau County, both rendered May 9, 1978, convicting him of robbery in the second and third degrees, upon his pleas of guilty, and imposing sentences. Judgments affirmed. Review of the record before us leads us to conclude that the seizure and detention of defendant for investigation of a crime in which he was a suspected participant was based upon probable cause and did not, therefore, violate his constitutional right to be frée of unreasonable seizure (see Dunaway v New York, 442 US 200). The information directly leading the police to defendant in the first instance was verified thoroughly for reliability. The fact that defendant was not arrested when taken into custody does not, as he argued, manifest an absence of probable cause. Furthermore, the circumstances surrounding commission of the armed robbery under investigation, and the location of defendant, served sufficiently to remove the requirement of notification of official authority and purpose prior to entry into his bedroom to effect his seizure. Damiani, J. P., Gulotta, Hargett and Weinstein, JJ., concur.